         Case: 3:20-cv-00249-wmc Document #: 503-18 Filed: 07/31/20 Page 1 of 4


                                  Wisconsin Elections Commission
                                           212 East Washington Avenue | Third Floor | P.O. Box 7984 | Madison, WI 53707-7984
                                                                        (608) 266-8005 | elections@wi.gov | elections.wi.gov

_____________________________________________________________________________________________________

DATE:           March 29, 2020

TO:             Wisconsin Municipal Clerks
                Wisconsin County Clerks
                City of Milwaukee Elections Commission
                Milwaukee County Elections Commission

FROM:           Meagan Wolfe, Administrator
                Wisconsin Elections Commission

SUBJECT:        Hospitalized Electors and Public Health Guidance


At its March 27 meeting the Commission voted to expand the definition of hospitalized electors to include those
quarantined in their home due to COVID-19. The Commission had directed WEC staff to consult with public
health officials to understand the impact of expanding the definition of hospitalized elector to include voters who
are quarantined and to develop steps for clerks and voters to follow when voting using the hospitalized voter
process. The following outlines the process that should be followed for hospitalized electors in quarantine and
answers questions we have received from clerks about the process, both at home and in a hospital.

Current Hospitalized Elector Process

Under current law, a hospitalized elector can assign an agent (any qualified elector of their choosing) to serve as
the carrier of application and ballot materials between the hospitalized elector and the municipal clerk’s office.
For the April 7, 2020 election voters who are quarantined in their homes may use the hospitalized elector process
following the health guidance outlined below. The statutes allow the hospitalized elector provisions to be used in
the week before an election and on election day. For your reference, the provisions of Wis. Stat. § 6.86(3) are
included at the end of this memorandum.

Process for Those Quarantined in Their Homes

The Commission directed WEC staff to consult with a public health official to develop a process for allowing
quarantined voters to use the hospitalized elector process. Steps 1 through 9 below were developed in
consultation with a public health official to outline how the process could be structured to help protect the health
of the quarantined voter, the agent, clerks and election inspectors. If you have voters who are quarantined and are
using the hospitalized elector process, please ask them to follow these steps in conjunction with the hospitalized
elector process:

Step 1) The voter assigns an agent to carry materials between the voter who is quarantined and the municipal
clerk’s office. The agent can be any qualified elector of the voter’s choosing.


                                      Wisconsin Elections Commissioners
Dean Knudson, chair | Marge Bostelmann | Julie M. Glancey | Ann S. Jacobs | Robert Spindell | Mark L. Thomsen
  _________________________________________________________________________________________________________
                                                Administrator
                                               Meagan Wolfe
          Case: 3:20-cv-00249-wmc Document #: 503-18 Filed: 07/31/20 Page 2 of 4
Hospitalized Electors and Public Health Guidance
March 29, 2020
Page 2

Step 2) Voter washes or sanitizes their hands before filling out any required paperwork and takes extra care not
to cough on ballot materials. Voter fills out an absentee ballot application and, if necessary, a voter registration
application. With the application(s) the voter also needs to provide a copy of their photo ID (or original ID) and,
if registering to vote, their proof of residence document. The voter places these materials on their front step, in a
mailbox, etc. for the agent to retrieve. If time allows, it is recommended that the voter put the materials in a bag,
so the agent does not need to touch the materials directly, and allow the materials to sit untouched for 24 hours
before the application materials are retrieved.

Step 3) Upon retrieving, the agent completes the agent section on the quarantined voter’s absentee application.
The agent then brings the application(s) and related materials to the municipal clerk’s office. The agent should
wash or sanitize their hands before and after touching the voter’s application materials.

Step 4) The agent presents the hospitalized voter’s materials and documentation to the municipal clerk. The
agent also needs to show the municipal clerk their own photo ID.

Step 5) The clerk issues the voter’s ballot and ballot materials to the agent. The clerk should wash or sanitize
their hands after touching the voter’s application materials.

Step 6) The agent brings the ballot and balloting materials back to the quarantined voter. Again, the agent can
place the materials outside the voter’s door, in a mailbox, etc.

Step 7) Before retrieving their ballot materials, the voter should wash or sanitize their hands and take extra care
not to cough on the ballot materials.

Step 8) The quarantined voter will need someone to witness their ballot. The agent may witness the voter
marking their ballot through a window, open door, etc. The quarantined voter marks their ballot and completes
the voter certification. The agent/witness would then sign and complete their address information on the
certificate envelope and leave it outside for the voter to collect. The voter collects the envelope, puts their voted
ballot in it and places the envelope back outside for the agent to collect. Again, ideally the quarantined voter
would place their voted, sealed ballot in a bag and leave it untouched for 24 hours before the agent retrieves it.

Step 9) The agent delivers the voted ballot back to the municipal clerk’s office. If there is enough time, the agent
or the voter may return the ballot by mail to the clerk. The preferred method of delivery would be for the agent to
hand-deliver the voted ballot to the clerk’s office or polling place on election day to ensure it is received by 8 p.m.
on Election Day. The agent should wash or sanitize their hands after handling the voted ballot, and the clerk or
poll worker should also wash or sanitize their hands after handling the voted ballot.

Questions About the Process

The following questions and answers resulted from WEC staff consulting with an official of the Department of
Health Services. The first set of questions outlines concerns specific to voters in quarantine at home using the
hospitalized elector process. The second set of questions outlines concerns specific to voters in hospitals as
traditionally defined.

    1) Q: What is the definition of quarantine?
       A: Quarantine separates and restricts the movement of people who were exposed to a contagious disease
       to see if they become sick.
          Case: 3:20-cv-00249-wmc Document #: 503-18 Filed: 07/31/20 Page 3 of 4
Hospitalized Electors and Public Health Guidance
March 29, 2020
Page 3



    2) Q: Are there doctor’s orders, etc. given to quarantined patients?
       A: The state health department generally develops criteria (e.g., positive test, high or medium risk
       exposure to a positive case) for who should be quarantined and communicates these criteria to health care
       providers and local health departments. Quarantined patients are contacted by their local and/or state
       health department if they meet these criteria, who provide instructions on quarantining and self-
       monitoring, but oftentimes, they may also receive these instructions from their physician.

    3) Q: Are there concerns about transmitting paper application and ballot materials from a
       quarantined voter?
       A: The primary concern would be exposure by the agent to surface contamination on the voter’s
       application and/or ballot. If the voter was instructed to wash or sanitize their hands prior to completing
       the application and ballot, that would reduce the level of concern, although they could still cough or
       sneeze on these materials. The agent could also wear disposable gloves and place the ballot in a container
       for 24 hours to allow any contamination to degrade/die.

    4) Q: Are there recommended points in the process that the voter, agent or clerk should exercise hand
       hygiene? Example, should the quarantined voter sanitize/wash hands prior to interacting with the
       paper materials? Should the agent sanitize their hands prior to or after interacting with the paper
       materials?
       A: Yes, the voter should wash or sanitize hands before handling the application and ballot, and the agent
       should sanitize their hands after handling these materials and placing in another container.

    5) Q: What other concerns should we consider for quarantined voters or those who are serving as an
       agent for quarantined voters?
       A: Perhaps exposure to some residual contamination by someone processing the application or ballot, but
       this should be significantly/completely inactivated after 24 hours, if the processing can wait. Even if they
       sanitize their hands prior, the voter could contaminate the ballot by coughing, sneezing, breathing on it.

Questions About Those in a Traditional Hospital

    1) Q: Would an agent be allowed to access materials or take materials from a voter who is
       quarantined in a hospital or a health care facility?
       A: It seems most hospitals are strictly limiting non-essential visitors, so this could be a major impediment.

    2) Q: Would hospital personnel be allowed to serve as the agent and serve as a carrier for the
       materials?
       A: Perhaps, but they will likely be too busy to be available to serve in this role.

    3) Q: What other concerns should we consider for voters using this process who are in a traditional
       hospital?
       A: Not so much for the voters, but the agents would be entering a high-risk situation.
               Case: 3:20-cv-00249-wmc Document #: 503-18 Filed: 07/31/20 Page 4 of 4
     Hospitalized Electors and Public Health Guidance
     March 29, 2020
     Page 4




     6.86(3) Hospitalized Elector Statutes

1.   Any elector who is registered and who is hospitalized, may apply for and obtain an official ballot by agent. The
     agent may apply for and obtain a ballot for the hospitalized absent elector by presenting a form prescribed by the
     commission and containing the required information supplied by the hospitalized elector and signed by that
     elector, unless the elector is unable to sign due to physical disability. In this case, the elector may authorize
     another elector to sign on his or her behalf. Any elector signing an application on another elector's behalf shall
     attest to a statement that the application is made on request and by authorization of the named elector, who is
     unable to sign the application due to physical disability. The agent shall present this statement along with all other
     information required under this subdivision. Except as authorized for an elector who has a confidential listing
     under s. 6.47 (2) or as authorized under s. 6.87 (4) (b) 4., the agent shall present any proof of identification
     required under sub. (1) (ar). The form shall include a space for the municipal clerk or deputy clerk to enter his or
     her initials indicating that the agent presented proof of identification to the clerk on behalf of the elector.

2. If a hospitalized elector is not registered, the elector may register by agent under this subdivision at the same time
      that the elector applies for an official ballot by agent under subd. 1. To register the elector under this subdivision,
      the agent shall present a completed registration form that contains the required information supplied by the elector
      and the elector's signature, unless the elector is unable to sign due to physical disability. In this case, the elector
      may authorize another elector to sign on his or her behalf. Any elector signing a form on another elector's behalf
      shall attest to a statement that the application is made on request and by authorization of the named elector, who is
      unable to sign the form due to physical disability. The agent shall present this statement along with all other
      information required under this subdivision. The agent shall provide proof of the elector's residence under s. 6.34.
(b) When each properly executed form and statement required under par. (a) is presented to the municipal clerk, if the
      elector who proposes to vote is qualified, an absentee ballot shall be issued and the name of such hospitalized
      elector shall be recorded by the clerk. An agent who is issued an absentee ballot under this section shall present
      documentation of his or her identity, provide his or her name and address, and attest to a statement that the ballot
      is received solely for the benefit of a named elector who is hospitalized, and the agent will promptly transmit the
      ballot to such person.
(c) An application under par. (a) 1. may be made and a registration form under par. (a) 2. may be filed in person at the
      office of the municipal clerk not earlier than 7 days before an election and not later than 5 p.m. on the day of the
      election. A list of hospitalized electors applying for ballots under par. (a) 1. shall be made by the municipal clerk
      and used to check that the electors vote only once, and by absentee ballot. If the elector is registering for the
      election after the close of registration or if the elector registered by mail and has not voted in an election in this
      state, the municipal clerk shall inform the agent that proof of residence under s. 6.34 is required and the elector
      shall enclose proof of residence under s. 6.34 in the envelope with the ballot. The clerk shall verify that the name
      on any required proof of identification presented by the agent conforms to the name on the elector's application.
      The clerk shall then enter his or her initials on the carrier envelope indicating that the agent presented proof of
      identification to the clerk. The agent is not required to enter a signature on the registration list. The ballot shall be
      sealed by the elector and returned to the municipal clerk either by mail or by personal delivery of the agent; but if
      the ballot is returned on the day of the election, the agent shall make personal delivery to the polling place serving
      the hospitalized elector's residence before the closing hour or, in municipalities where absentee ballots are
      canvassed under s. 7.52, to the municipal clerk no later than 8 p.m. on election day.
